Citation Nr: 1508049	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-15 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1961 to September 1963.  

This case comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently returned to the RO in St. Paul, Minnesota.  The Board remanded the case to the RO for additional development in August 2014.

In his May 2011 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board; however, in May 2012, he submitted a form cancelling the request.  The request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2014).

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss was not incurred or aggravated in service; did manifest within a presumptive period; is not proximately due to or aggravated by service-connected disability; and is not otherwise etiologically related to an in-service injury, event, or disease.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the appellant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  VA provided the required notice in September 2009.  

VA also satisfied its duty to assist the appellant in the development of his claim.  

VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service personnel records (SPRs), service treatment records (STRs), VA treatment records, and private treatment records with the claims file.  As the Veteran has not identified any evidence not already of record, the Board concludes VA has made every reasonable effort to obtain all relevant records.

VA satisfied its duty to obtain a medical examination or opinion when required.  VA provided examinations and obtained addendum opinions addressing the Veteran's claim.  The examination and opinions are adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of the pertinent disability, and included clear conclusions.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

Consequently, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the appellant will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends he is entitled to direct service connection for a hearing loss disability as a result of exposure to hazardous noise during his active service as a truck driver.  See May 2011 Substantive Appeal (alleging that the "hearing loss started as a direct result of [his] military acoustic trauma").  

Hearing loss is a disability for VA purposes when one auditory threshold at frequencies of either 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when auditory thresholds for at least three of the aforementioned frequencies are 26 decibels or greater; or when Maryland CNC Test speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  But see Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is between 0 and 20 decibels, while anything above 20 decibels indicates some degree of hearing loss).  

In July 1966, VA switched from reporting audiometric results using American Standards Association (ASA) units to using International Organization for Standardization (ISO) units; the military followed suit in November 1967.  Since the current definition for a hearing loss disability-found at 38 C.F.R. § 3.385-is based on ISO units, military audiograms from before November 1967 must be converted from ASA to ISO units.  The ASA units are converted to ISO by adding 15 decibels to the finding at 500 Hz, 10 decibels to the findings at 1000 Hz, 2000 Hz, and 3000 Hz, and 5 decibels to the finding at 4000 Hz.

If a Veteran had at least 90 days of active service, a chronic disease may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease existed during service or within a presumptive period after separation from active service, subsequent manifestations of that chronic disease, however remote, are service connected unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b).  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.

If a disease listed in 38 C.F.R. § 3.309(a), such as an organic disease of the nervous system, was noted during service or within the presumptive period but was not shown to be chronic, or if a diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required.  38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307 (holding that continuity of symptomatology for a disability "noted" in service requires both post-service continuity of the same symptomatology and evidence of a nexus between the present disability and the post-service symptomatology).  But see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)"). 

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran has hearing loss for VA purposes, and he is competent to report exposure to hazardous noise in service, as he has personal knowledge and noise is lay-observable.  38 C.F.R. § 3.159(b); May 2010 VA Audiology Examination (revealing at least one audiometric threshold above 40 decibels in each ear).  His reports are credible and entitled to probative weight, as they are corroborated by his military occupational specialty of "heavy truck driver"-therefore, exposure to acoustic trauma is conceded.  See May 2011 Substantive Appeal (reporting exposure to rifle, artillery, and machinegun fire, hand grenades, high-pitch tones from electric motors, and military tractor engine noise); Form DD-214.  

While bilateral sensorineural hearing loss is an organic disease of the nervous system subject to presumptive service connection under 38 C.F.R. § 3.309(a), the Veteran is not entitled to presumptive service connection for a chronic disease because the record lacks competent, credible, and probative evidence that his current hearing loss manifested to a compensable degree within the required presumptive period or that he has had continuity of symptomatology since service.  He demonstrated some degree of hearing loss at induction into service, as in ISO values, his audiometric thresholds were 30 decibels at 500 Hz, 25 decibels at 1,000 and 2,000 Hz, and 20 decibels at 4,000 Hz, bilaterally.  However, while not conclusive, his separation audiometric thresholds reveal normal audiometric thresholds and the record does not contain, and the Veteran does not appear to have alleged, that he sought treatment for hearing loss within one year after his separation from service.  See July 1961 Induction Medical Examination; July 1963 Separation Medical Examination.  In fact, private treatment records show that in November 2000 he reported having noticed no recent hearing changes and in June 2006 he reported having no hearing problems and was found to have "good" hearing.  See November 2000 and June 2006 St. Cloud Hospital Treatment Records.  Further, he did not file a claim for bilateral hearing loss until decades after his separation from service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson, 230 F.3d at 1333; see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

To prevail on a direct service connection claim, there must be competent medical or, in certain circumstances, lay evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only conditions recorded in examination reports are considered noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran is not entitled to service connection on a direct basis.  As noted above, some degree of hearing loss was noted upon the Veteran's July 1961 induction; therefore, he was not in sound condition when his active service began.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Hensley, 5 Vet. App. at 157.  However, the preponderance of the evidence is against finding that this hearing loss was aggravated by in-service acoustic trauma.  His July 1963 separation audiometric thresholds reveal normal hearing in both ears, as well as clinically normal ears and drums.  As noted above, he did not report any hearing changes or problems in November 2000 and June 2006 private treatment records, no hearing problems were noted by clinicians at those times, and the Veteran did not file a claim for service connection for bilateral hearing loss until decades after his separation from service.  

Further, VA examiners opined that the Veteran's hearing did not worsen in service and his current hearing loss is not etiologically related to any in-service acoustic trauma.  

In a May 2010 opinion with December 2013 addendum opinion, the May 2010 VA examiner opined that the Veteran's current hearing loss is not due to and was not worsened by in-service noise exposure.  The rationale was that, after converting to ISO values, his hearing was normal (all threshold values under 26 decibels) upon induction, his separation audiometry was normal, and there was no shift for the worse at any frequency, as his audiometric thresholds improved between induction into and separation from service.  

The February 2011 VA examiner reviewed the record and provided an addendum opinion that the Veteran's current hearing loss is not due to and was not aggravated by in-service acoustic trauma.  The rationale was that there is no evidence of hearing damage due to military noise exposure because his hearing was normal upon discharge; therefore, any worsening of his hearing is due to post-discharge noise exposure.  In support, the February 2011 VA examiner quoted the Institute of Medicine, stating that current research involving humans showed that most recovery from noise exposure occurs within 30 days; therefore, a delay of many years in the onset of noise-induced hearing loss following is extremely unlikely, and people with prior noise-induced hearing loss were not more or less susceptible to subsequent noise-induced hearing loss than people without previous hearing loss.  

The October 2014 VA concurred with the opinions of the May 2010 and February 2011 VA examiners.  The October 2014 VA examiner opined that the Veteran's hearing loss was not caused by military noise exposure because there was no worsening of hearing thresholds in service.  In fact, his separation audiogram showed his hearing was better at separation than at induction, he did not have a significant threshold shift in service, and all of his hearing examinations were within normal limits.  

These opinions, taken together, constitute an adequate opinion.  

The May 2010 examiner did not convert the Veteran's in-service audiometric thresholds to ISO values prior to providing the May 2010 opinion; however, the May 2010 VA examiner did review them prior to providing the December 2013 addendum opinion, which came to the same conclusion.  

The May 2010 VA examiner found the Veteran's hearing upon induction was within normal limits, and the May 2010 and October 2014 VA examiners appear to have converted the Veteran's in-service audiometric thresholds to ISO values using a different method than the one applied by the Board.  However, the combined opinion remains adequate and in any event the examiners have the expertise to determine the level of hearing demonstrated by the Veteran in service.  In evaluating the Veteran's claim, the Board has applied the appropriate method of conversion, which results in higher in-service audiometric thresholds and is therefore more favorable to the Veteran's claim, to determine the Veteran's in-service audiometric thresholds in ISO values.  In any event, the Veteran did not demonstrate hearing loss for VA purposes on entrance and, moreover, even using the more favorable conversion, his separation audiometric thresholds still reveal an improvement, not a worsening, in the Veteran's hearing during his active service.  See 38 C.F.R. § 3.385; September 1961 Induction Medical Examination; July 1963 Separation Medical Examination.  

The determination of the probative weight of all evidence is an adjudicative, not a medical, determination.  D'Aires v. Peak, 22 Vet. App. 97, 106-107 (2008). 

The record does contain a conflicting opinion from private physician Dr. Froymovich, who opined that the Veteran's current hearing loss is directly related to his in-service noise exposure.  The rationale was that his current hearing loss has a configuration consistent with hearing loss caused by noise exposure, he had noise exposure in service, and his civilian noise exposure was minimal.

Where medical opinions conflict, the Board "may favor one medical opinion over another" if it offers an adequate statement of reasons or bases.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In assessing probative weight to a medical opinion, the Board must consider whether it is (1) based on sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  It may also consider whether the examiner had access to the claims file, reviewed prior clinical records and pertinent evidence, and provided a thorough and detailed, definitive opinion supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, the Board may assign more probative weight to an examiner's opinion based on its reasoning.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board assigns more probative weight to the combined opinion of the VA examiners because Dr. Froymovich's opinion fails to address the Veteran's normal audiometric thresholds at separation from service or his report during his May 2010 VA examination of continued exposure to some recreational and workplace noise exposure for several decades after separation from service with only sometimes wearing hearing protection.  As Dr. Froymovich's rationale is based on the Veteran's in-service exposure, which included exposure to loud machines and gunfire, and his minimal civilian noise exposure, the fact that the Veteran's audiometric thresholds were normal at separation and he continued exposing himself to gunfire and loud machinery for several decades following his separation from service is pertinent.  Nieves-Rodriguez, 22 Vet. App. at 304 ("Critical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and detract from the medical opinions of experts who do not.").  

The Veteran's representative argued in a May 2012 Informal Hearing Presentation (IHP) that Dr. Froymovich's opinion should receive more probative weight because he is a treating physician; however, the United States Court of Appeals for Veterans Claims (Court) explicitly rejected the treating physician rule.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Guerreri v. Brown, 4 Vet. App. 467, 473 (1993); White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Moreover, as nothing in the record appears to indicate that the Veteran met with the private examiner other than for the examination and opinion, there is no indication of a lengthy treating relationship that would lend more probative weight to the opinion.  

In the same document, the Veteran's representative argued that the VA examiners "failed to mention the contradictory evidence" in cited medical literature that "[t]here is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure."  The Board notes that the examiner cited to statements in the literature that do, however, indicate that there is sufficient evidence that the length of recovery from noise exposure is typically 30 days and a delayed onset of several decades would be "extremely unlikely."  Further, the Board notes that the VA examiner did not state that it would never be possible for delayed-onset hearing loss to occur and reiterates that the evidentiary standard at issue does not require such a finding.

While the Veteran is already service connected for tinnitus, which the May 2010 VA examiner found was at least as likely as not related to service and at least as likely as not a symptom associated with hearing loss, the May 2010 VA examiner's rationale was that it is plausible that in-service noise levels precipitated his tinnitus without concurrently causing any significant hearing loss and, in all likelihood, multiple etiologies were responsible for the tinnitus.  

While the Veteran believes his bilateral hearing loss had its onset during service, manifested within a presumptive period, or is etiologically related to in-service acoustic trauma, he is not competent to provide a diagnosis in this case.  The issue is medically complex and requires specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).  Further, while the Veteran submitted a research article from the Journal of Neuroscience, the Board assigns it little probative weight, as the research is not specific enough to the particular facts of this case.

Consequently, the competent, credible, and probative evidence of record weighs against granting service connection for bilateral hearing loss.


ORDER

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


